81278: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26895: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81278


Short Caption:HOWARD (SAMUEL) VS. STATE (DEATH PENALTY-PC) C/W 81279Court:Supreme Court


Consolidated:81278*, 81279Related Case(s):42593, 57469, 73223, 73462, 81279


Lower Court Case(s):Clark Co. - Eighth Judicial District - A780434, C053867Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:09/24/2020How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantSamuel HowardDeborah A. Czuba
							(Federal Defender Services of Idaho)
						Lance J. Hendron
							(Lance J. Hendron, Attorney at Law, LLC)
						Jonah J. Horwitz
							(Federal Defender Services of Idaho)
						Samuel Richard Rubin
							(Federal Defender Services of Idaho)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


06/04/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


06/04/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-21092




06/10/2020Docketing StatementFiled Docketing Statement. (SC)20-21719




06/11/2020MotionFiled Appellant's Motion to Consolidate. (SC)20-21928




06/22/2020Transcript RequestFiled Certificate of No Transcript Request.  Nos. 81278/81279.  (SC)20-23013




06/24/2020BriefFiled Appellant's Opening Brief (CORRECTED VERSION FILED ON 6/25/20). (SC)


06/25/2020BriefFiled Appellant's Opening Brief. (SC)20-23624




06/25/2020AppendixFiled Joint Appendix Volume 1. (SC)20-23625




06/25/2020AppendixFiled Joint Appendix Volume 2. (SC)20-23626




06/25/2020AppendixFiled Joint Appendix Volume 3. (SC)20-23627




06/30/2020Order/ProceduralFiled Order Granting Motions to Consolidate.  Respondent's Single Answering Brief due:  July 27, 2020.  Nos. 81278/81279.  (SC)20-24156




07/27/2020Notice/IncomingFiled Notice of Appearance (Jonathan E. VanBoskerck).  Nos. 81278/81279.  (SC)20-27150




07/27/2020MotionFiled Respondent's Motion for Enlargement of Time (First Request) (Answering Brief).  Nos. 81278/81279. (SC)20-27151




07/28/2020MotionFiled Appellant's Response to Motion for Extension.  Nos. 81278/81279. (SC)20-27458




08/04/2020Order/ProceduralFiled Order Granting Motion.  Respondent shall have until August 26, 2020, to file and serve the answering brief.  Nos. 81278/81279.  (SC)20-28409




08/25/2020BriefFiled Respondent's Answering Brief.  Nos. 81278/81279.  (SC)20-31337




08/25/2020AppendixFiled Appendix to Answering Brief.  (SC)20-31338




09/03/2020MotionFiled Appellant's Motion to Extend Time for Reply Brief (First Request)Nos. 81278/81279 (SC)20-32530




09/21/2020Order/ProceduralFiled Order Granting Motion. Appellant's reply brief due: October 26, 2020. Nos. 81278/81279 (SC)20-34618




09/24/2020BriefFiled Appellant's Reply Brief. Nos. 81278/81279 (SC)20-35139




09/24/2020Case Status UpdateBriefing Completed/Submitted For Decision.  Nos. 81278/81279. (SC)


10/01/2020MotionFiled Appellant's Unopposed Motion to Expedite. Nos. 81278/81279. (SC)20-35948




10/01/2020MotionFiled Respondent's Motion Non-Opposition to Motion to Expedite and Waiver of Oral Argument. Nos. 81278/81279 (SC)20-36072




10/02/2020MotionFiled Appellant's Reply in Support of Motion to Expedite. Nos. 81278/81279 (SC)20-36197




10/13/2020Order/ProceduralFiled Order Partially Granting Motion.  Appellant has filed an unopposed motion asking that this court expedite this appeal and enter a disposition by January 23, 2021.  The motion is granted to the following extent.  This court will expedite resolution of this appeal to the extent permitted by this court's docket.  Nos. 81278/81279.  (SC)20-37495




03/24/2021MotionFiled Appellant's Renewed Motion to Expedite. Nos. 81278/81279 (SC)21-08375




03/24/2021MotionFiled Respondent's Non-Opposition to Renewed Motion to Expedite. Nos. 81278/81279 (SC)21-08421




04/12/2021Order/ProceduralFiled Order Denying Motion.  Appellant has filed a renewed motion to expedite these appeals.  This court has already agreed to expedite resolution of this appeal to the extent permitted by this court's docket.  To the extent appellant requests that resolution be expedited any further, the motion is denied.  Nos. 81278/81279.  (SC)21-10370




09/16/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Herndon, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 48. En Banc. Nos. 81278/81279. (SC).21-26895




10/11/2021RemittiturIssued Remittitur. Nos. 81278/81279. (SC)21-29134




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  Nos. 81278/81279. (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. Nos. 81278/81279. (SC)21-29134





Combined Case View